Mr. Justice McAllister, dissenting : I dissent in toto. Here was a declaration of seven counts; a demurrer by defendant to all and each count separately. The demurrer was overruled as to all the counts, and defendant elected to abide by the demurrer. Not entering a nolle prosequi to any of the counts, plaintiffs assessed damages upon all generally, and so judgment was given. The ruling of the court on the several demurrers is, amongst other things, assigned for error. In my judgment, neither of the counts was good, but several of them are unquestionably bad in substance, and are conceded to be so. The opinion of the majority of the court goes upon the ground that there was one good count, and because that is so, appellant can not have the decision of the court below upon the demurrer to the bad counts reviewed here; or, in other words, because there was one good count, the judgment will not be reversed for the court below erroneously overruling the demurrer to the bad ones. The statute referred to in the opinion, it seems to me, clearly has no application, and the rights of defendant are as at common law. The defendant, having demurred, and elected to abide by his demurrer, had no right to ask the court, upon assessment of damages, to direct the jury to disregard the bad counts. This has been expressly decided. American Ex. Co. v. Pinckney, 29 Ill. 405. By all the authorities I know anything about, the appellant has the right to have this court pass upon the decision of the demurrers in the' court below, and if erroneous, to have the judgment reversed. The contract sued on was set out differently in the different counts, according to the various constructions which the pleader thought it would bear. The court below held that each construction, though materially different in some of the counts, was the correct one. The demurrer was a usual and proper mode of raising the question as to the true construction, which was a question of law, and if the decision was wrong, it presents the neat question of law, which the defendant should have reviewed on error, and the judgment reversed for such ruling. Such has been the universal practice, and to hold otherwise now, is to expose counsel to the reproaches of their clients for pursuing what they had the right to believe was a safe course.